      Case 2:96-cr-00539-HB Document 1265 Filed 03/09/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
           v.                         :
                                      :
TERRENCE GIBBS                        :             NO. 96-539-2

                                   ORDER
          AND NOW, this 9th     day of March, 2020, it is hereby

ORDERED that the application of defendant to proceed without

prepayment of fees and affidavit is DENIED as moot.

                                          BY THE COURT:



                                          /s/ Harvey Bartle III
                                                                       J.
